MORRISON, Presiding Judge.
Relator, an inmate of the penitentiary, seeks his release by writ of habeas corpus alleging that the sentence in Cause No. 3730 in the district court of Waller County did not cumulate the term under such sentence with the term assessed in Cause No. 3524 in said court. Two conflicting certified copies of the sentence in Cause No. 3730 were furnished this court.
In order to resolve this conflict, we required the judge of said court to inspect the original sentence and to personally certify a copy to this court. This he has done, and we find the following order, “This sentence to begin at the expiration of sentence in Cause No. 3529 in this Court in 1944.”
While we do not find this order to be as specific as we recommended in Ex parte Hamilton, 163 Texas Cr. Rep. 283, 290 S.W. *2502d 673, we do find that the order contains a recitation as to the number of the cause, the court, and the year. In Ex parte Collier, 156 Texas Cr. Rep. 377, 243 S.W. 2d 177, we held an order of cumulation sufficient which set forth the number of the cause and the court in which it was pronounced.
The relief prayed for is denied.